Dowell v EST Trish, LLC (2022 NY Slip Op 01728)





Dowell v EST Trish, LLC


2022 NY Slip Op 01728


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022

SMITH, J.P., PERADOTTO, CURRAN, AND BANNISTER, JJ. (Filed Mar. 11, 2022.)


MOTION NO. (1135/21) CA 20-00588.

[*1]JOSEPH A. DOWELL AND LINDA DOWELL, PLAINTIFFS-APPELLANTS,
vEST TRISH, LLC, DOING BUSINESS AS STANLEY STEEMER OF SYRACUSE, STANLEY STEEMER INTERNATIONAL, INC., DICKINSON ENVIRONMENTAL CONSULTING, LLC, ST. JOSEPH'S HOSPITAL HEALTH CENTER, DEFENDANTS-RESPONDENTS, ET AL., DEFENDANTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.